Exhibit 10.3

EXECUTION COPY

AMENDED AND RESTATED FEE LETTER

May 9, 2014

RPM Funding Corporation

2628 Pearl Road, Suite 100

Medina, Ohio 44256

Attention: Treasurer

Ladies and Gentlemen:

This is the “Fee Letter” referred to in the Amended and Restated Receivables
Purchase Agreement dated as of May 9, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”) among RPM Funding
Corporation (the “Seller”), RPM International, Inc. (“RPM-Delaware”), as initial
Servicer, Fifth Third Bank (“Fifth Third”) and PNC Bank, National Association,
(“PNC” and each of Fifth Third and PNC, a “Purchaser” and, collectively, the
“Purchasers”), and PNC, in its capacity as administrative agent for the
Purchasers (in such capacity, together with its successors and assigns, the
“Administrative Agent”). This Fee Letter amends and restates that certain
amended and restated fee letter, dated as of May 31, 2011 (as amended, restated
or supplemented prior to the date hereof, the “Prior Fee Letter”). This Fee
Letter is not intended to constitute a novation of the Prior Fee Letter, and all
fees that have accrued under the Prior Fee Letter prior to the date hereof shall
be payable by the Seller in accordance with the terms thereof. Capitalized terms
used in this Fee Letter and not otherwise defined herein shall have the
respective meanings ascribed thereto in, or by reference in, the Agreement.

In addition to any fees and expenses payable pursuant to the Agreement:

1. On or prior to the date hereof, the Seller hereby agrees to pay to each
Purchaser, a fully-earned and non-refundable fee in immediately available funds
equal to the product of (a) such Purchaser’s Commitment on the date hereof after
giving effect to the Agreement and (b) 0.10% (the “Amendment Fee”); provided,
however, that the Amendment Fee otherwise payable to PNC shall be paid to PNC
Capital Markets LLC for its own account; and

2. The Seller hereby agrees to pay to each of the Purchasers, a fully-earned and
non-refundable fee for each day equal to the product of (a) the Unused Fee
Percentage (as defined below) on such day and (b) the excess, if any, of (i) the
Purchase Limit on such day, over (ii) the Aggregate Capital on such day (each
such fee, a “Unused Fee”), from the date hereof until the later of the Facility
Termination Date and the date following the Facility Termination Date when the
Aggregate Unpaids have been indefeasibly paid in full, payable in immediately
available funds in arrears monthly on each Settlement Date for the immediately
preceding calendar month.



--------------------------------------------------------------------------------

RPM Funding Corporation

Page 2

For purposes of this Fee Letter the following terms shall have the following
meanings:

“ Usage Percentage” shall mean, on any date of determination, the applicable
percentage in the left-hand column of the table set forth below calculated as
(i) the Aggregate Capital on such day, divided by (ii) the Purchase Limit on
such day.

“Unused Fee Percentage” shall mean the applicable percentage in the right-hand
column of the table set forth above.

 

Usage Percentage

   Unused Fee Percentage  

> 50%

     0.30 % 

> 25% and < 50%

     0.40 % 

< 25%

     0.50 % 

All per annum fees shall be calculated on the basis of the actual number of days
elapsed and a 360-day year. Any amount not paid when due shall bear interest at
the Alternate Base Rate plus 4.0%.

For the purpose of the Agreement and each of the other Transaction Documents
“Applicable Margin” means 0.70%.

Notwithstanding anything contained in Section 10.4 of the Agreement to the
contrary, unless an Amortization Event or Potential Amortization Event has
occurred and is continuing, the Seller shall not be obligated to reimburse the
Administrative Agent and the Purchasers for the reasonable fees and
disbursements of more than one law firm and third party due diligence and audit
provider.

Each of the parties hereto agrees not to disclose any of the terms of this Fee
Letter to any Person other than the parties hereto and except as otherwise
permitted pursuant to Section 14.5 of the Agreement.

No amendment or waiver of this Fee Letter shall in any event be effective unless
the same shall be in writing and signed by each of the parties hereto (other
than PNC Capital Markets LLC), and then such amendment or waiver shall be
effective only in the specific instance and for the specific purpose for which
given.

Upon receipt by the Administrative Agent of counterparts hereof, duly executed
by each of the parties hereto, this Fee Letter shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns; provided, however, that the Seller shall not assign its obligations
hereunder without the express written consent of each of the parties hereto.

THIS FEE LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF OTHER



--------------------------------------------------------------------------------

RPM Funding Corporation

Page 3

THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL APPLY HERETO).

[Signature Pages To Follow]



--------------------------------------------------------------------------------

RPM Funding Corporation

 

Very truly yours,

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Purchaser

By:   /s/ Mark Falcione Name:   Mark Falcione Title:   Executive Vice President

 

FIFTH THIRD BANK, as a Purchaser By:     Name:   Title:  

 

PNC CAPITAL MARKETS LLC By:   /s/ Mark Falcione Name:   Mark Falcione Title:  
Executive Vice President

A&R Fee Letter

 

S-1



--------------------------------------------------------------------------------

RPM Funding Corporation

 

Very truly yours,

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Purchaser

By:     Name:   Title:  

 

FIFTH THIRD BANK, as a Purchaser By:   /s/ Andrew D. Jones Name:   Andrew D.
Jones Title:   Vice President

A&R Fee Letter

 

S-2



--------------------------------------------------------------------------------

RPM Funding Corporation

Agreed to and Accepted as of the date first above written:

 

RPM FUNDING CORPORATION By:   /s/ Edward W Moore Name:   Edward W Moore Title:  
Secretary

A&R Fee Letter

 

S-3